internal_revenue_service index numbers department of the treasury washington dc person to contact telephone number refer reply to cc dom corp br4 plr-114744-99 ate date dear this letter responds to your date request for a supplement to our prior letter_ruling dated date the prior letter_ruling the legend abbreviations factual summary and representations appearing in the prior letter_ruling are incorporated by reference into this letter pursuant to your request the prior letter_ruling has been modified as follows a the following step has been added to the proposed transaction in a reverse_stock_split the reverse_stock_split distributing will xiv issue one share of new common_stock new distributing common_stock for each m shares of outstanding distributing common_stock ‘old distributing common_stock no fractional shares will be issued in the reverse_stock_split instead an exchange agent will sell shares of new distributing common_stock equivalent to the aggregate of fractional share interests and pay the cash proceeds of the sale without interest to the persons otherwise entitled to the fractional shares b the following representation has been added reverse_stock_split representation ggg the payment of cash in lieu of fractional shares of new distributing common_stock in the reverse_stock_split is solely for the purpose of avoiding the expense and inconvenience to distributing of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid to the distributing shareholders instead of issuing fractional shares of plr-114744-99 new distributing common_stock in the reverse_stock_split will not exceed one percent of the total consideration that will be issued in the reverse_stock_split to the distributing shareholders in exchange for their shares of old distributing common_stock the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of new distributing common_stock the above changes have no effect on the rulings contained in the prior letter_ruling and those rulings retain full force and effect added to the prior letter_ruling in addition the following ruling is if a shareholder of distributing receives cash as a result of a sale by an exchange agent of a fractional share of new distributing common_stock the shareholder will recognize gain_or_loss measured by the difference between the basis of the fractional share interest and the amount of cash received if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 no opinion is expressed about the tax treatment of the above changes under any other provisions of the code or federal_income_tax regulations the caveats contained in the prior letter_ruling remain unchanged and the following new caveat is added x whether the reverse_stock_split qualifies for non-recognition treatment under sec_368 this supplemental letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent copies of this supplemental letter and the prior letter_ruling must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is completed 32s plr-114744-99 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
